Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1918 Page 1 of 7




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       JOHN A. YACOVELLE, Cal. Bar No. 131781
   3         jyacovelle@sheppardmullin.com
       MARISA B. MILLER, Cal. Bar No. 270860
   4         mmiller@sheppardmullin.com
       KRISTIN P. HOUSH, Cal. Bar No. 286651
   5         khoush@sheppardmullin.com
       JESSE A. SALEN, Cal Bar No. 292043
   6         jsalen@sheppardmullin.com
       12275 El Camino Real, Suite 200
   7   San Diego, California 92130-4092
       Telephone: 858.720.8900
   8   Facsimile:858.509.3691
   9 Attorneys for Defendants/Counter-Claimant
     CALIFORNIA EXTRACTION
  10 VENTURES, INC.; STEPHEN COREY
  11
                                      UNITED STATES DISTRICT COURT
  12
                                 SOUTHERN DISTRICT OF CALIFORNIA
  13
  14
       JAVO BEVERAGE CO., INC.,                         Case No. 3:19-CV-01859-CAB-WVG
  15
                         Plaintiff,                     CALIFORNIA EXTRACTION
  16                                                    VENTURES, INC. AND STEPHEN
                v.                                      COREY’S SUR-REPLY TO JAVO’S
  17                                                    MOTION FOR PRELIMINARY
     CALIFORNIA EXTRACTION                              INJUNCTION
  18 VENTURES, INC. AND STEPHEN
     COREY,                                             Date: January 23, 2020
  19                                                    Time: 10:00 a.m.
              Defendants.                               Ctrm.: 4C (4th Floor)
  20                                                    The Hon. Cathy Ann Bencivengo
  21 CALIFORNIA EXTRACTION                              Complaint Filed:    September 26, 2019
     VENTURES, INC.,                                    Trial Date:         TBD
  22
              Counter-Claimant,                         [FILED UNDER SEAL]
  23
          v.
  24
     JAVO BEVERAGE CO., INC.,
  25
              Counterclaim-Defendant.
  26
  27
  28
                                                                     Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1               SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1919 Page 2 of 7




   1            Pursuant to the Court’s January 15, 2020 Order Granting Javo Beverage Co.’s
   2 (“Javo”) Motion for Leave to File Documents Under Seal (Doc. 50), Defendant and
   3 Counter-Claimant California Extraction Ventures, Inc. (“CEV”) and Defendant
   4 Stephen Corey hereby submit their sur-reply to respond to additional evidence that Javo
   5 submitted with its Reply (Doc. 52, “Reply”) in support of its Motion for Preliminary
   6 Injunction (Doc. 20, “Motion”).
   7 I. SUMMARY OF JAVO’S ADDITIONAL EVIDENCE
   8            After Javo’s 30(b)(6) witness, Brad Petersmeyer, testified under oath that most
   9 of the steps of its alleged proprietary coffee extraction process were not actually
  10 proprietary to Javo and, in many cases, differed from CEV’s extraction process—facts
  11 that were reinforced by evidence from Defendants’ Opposition—Javo now attempts to
  12 move the goal posts by submitting new evidence in the form of supplemental
  13 declarations from Mr. Petersmeyer (Doc. 52-1, the “Petersmeyer Suppl. Decl.”) and
  14 Javo’s counsel, Erin Trenda (Doc. 52-2, the “Trenda Suppl. Decl.”), in a misguided
  15 effort to expand the scope of its alleged trade secrets and bolster its threadbare
  16 allegation of irreparable harm. But, like its “old” evidence, Javo’s new evidence fails
  17 to contradict the facts that: (i) Javo’s alleged trade secrets had long been in the public
  18 domain at no fault of Defendants; (ii) Javo’s extraction process fundamentally differs
  19 from the extraction process disclosed in the CEV patents; and (iii) the details of the
  20 CEV extraction process were indisputably disclosed to the public when the U.S. Patent
  21 and Trademark Office (“USPTO”) published CEV’s original patents on September 22,
  22 2016—something that cannot be changed by an injunction.1 These facts are fatal to
  23
       1
  24    Javo also disingenuously argues that CEV did not dispute: (i) that Javo’s trade secrets
       have independent economic value; or (ii) Javo’s claims for ownership of CEV’s
  25   patents and intentional inference with contractual relations. (Reply at 7.) Not so. First,
  26   CEV expressly argued that Javo’s extraction process was publicly known (see Opp. at
       11-15) and thus, it could not derive “independent economic value . . . from not being
  27   generally known to . . . another person . . . .” 18 U.S.C. 1839(3). Second, CEV
  28   expressly contested Javo’s claims of patent ownership and contractual interference

                                                  -1-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1            SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1920 Page 3 of 7




   1 Javo’s Motion.
   2 II. DEFENDANTS’ RESPONSE TO JAVO’S ADDITIONAL EVIDENCE
   3            A.       Petersmeyer Supplemental Declaration
   4            Mr. Petersmeyer’s supplemental declaration attempts to expand on the details of
   5 the alleged “
   6                 but falls well short of explaining how those additional details are actually
   7 disclosed in any CEV patent—they are not. Moreover, Mr. Petersmeyer’s new
   8 testimony that the
   9                                                             directly contradicts his previous
  10 testimony given under oath that
  11
  12          . (See Trenda Suppl. Decl., Exh. G at 44-45; Depo Tr. at 35:15-36:14.) Javo’s
  13 attempt to expand the scope of its trade secret after seeing CEV’s Opposition and Mr.
  14 Eng’s declaration is wholly improper. Indeed, Mr. Petersmeyer’s inconsistent and
  15 untimely supplemental testimony regarding Javo’s alleged                             process
  16 appears to be derived directly from paragraph 7 of Mr. Eng’s declaration. Furthermore,
  17 and tellingly, Javo does not even attempt to explain where in CEV’s patents the “new”
  18 version of its                      process is disclosed—indeed, it is not.
  19            Moreover, Mr. Petersmeyer makes no attempt whatsoever to explain or contest
  20 his prior testimony that
  21                                                                                       , were
  22 not proprietary to Javo. Nor does Mr. Petersmeyer offer any evidence contesting Mr.
  23 Corey’s testimony that Javo’s extraction process emulated the extraction process taught
  24 years earlier by the Sivetz patent. (See Opp. 11-12.) Nor does Mr. Petersmeyer attempt
  25 to explain or contest Mr. Corey’s testimony that the process disclosed in CEV’s patents
  26 fundamentally differs from the Javo extraction process.
  27
     with contractual relations, both of which Javo (not CEV) has the burden of proving.
  28 (See Doc. 37 at ¶¶ 96-113.)

                                                     -2-            Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1              SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1921 Page 4 of 7




   1            At bottom, and dispositive of Javo’s ability to succeed on the merits, CEV’s
   2 extraction process uses a different vessel design, with a different fundamental goal of
   3 increasing pressure from CO2
   4
   5                                 . (Opp. at 17.) Thus, according to the sworn testimony of
   6 Javo’s own designated 30(b)(6) witness, these processes could not possibly be the
   7 same. (Miller Decl., Exh. 6 at 37, Depo Tr. at 95:2-5 (
   8
   9                                      ).)
  10            Incredibly, instead of explaining these fatal blows to its likelihood of success
  11 claim, Javo attempts to discredit its 30(b)(6) witness by arguing that Mr. Petersmeyer’s
  12 sworn testimony was in response to “vague and misleading deposition questions” and
  13 should not bind the corporation. (Reply at 3 and FN 3.) However, Javo failed to object
  14 to those questions at the time of Mr. Petersmeyer’s deposition, and thus, has waived its
  15 ability to do so now. See Quiksilver, Inc. v. Kymsta Corp, 247 F.R.D. 579, 582 (C.D.
  16 Cal. 2007) (“[A] party waives certain objections, such as to the form of questions or
  17 answers or to other errors that might be obviated, removed, or cured if promptly
  18 presented, by failing to make the objection at the deposition.”), citing Fed. R. Civ. P.
  19 32(d)(3)(B); 8 Wright, Miller & Marcus, Federal Practice and Procedure: Civil 2d §
  20 2113 (1994). Javo’s attempt to pick and choose which testimony from Mr. Petersmeyer
  21 should apply to Javo and which testimony should be disregarded finds no basis in the
  22 law. While Mr. Petersmeyer’s testimony may not operate as a strict judicial admission,
  23 Javo cannot, for the first time in its Reply, “present a theory of the facts that differs
  24 from that articulated by [Mr. Petersmeyer, as its] designated Rule 30(b)(6)
  25 representative.” Snapp v. United Transp. Union, 889 F.3d 1088, 1103 (9th Cir. 2018).
  26            B.       Trenda Supplemental Declaration
  27            Ms. Trenda’s Supplemental Declaration comprises, in large part: (i) references
  28 to CEV patent applications that were published by the USPTO on December 26, 2019

                                                   -3-            Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1            SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1922 Page 5 of 7




   1 and January 16, 2020, respectively (¶¶ 3-4); (ii) portions of the file history of a CEV
   2 patent application in which CEV argued that its claimed technology differs from the
   3 Sivetz prior art reference (Exhs. A-B); (iii) prior public statements from Mr. Corey
   4 about Javo and its predecessor company (Exhs. C-D); and (iv) a screen shot from
   5 Sheppard Mullin’s website identifying CEV as a representative “cannabis” client. Like
   6 Mr. Petersmeyer’s supplemental declaration, none of the “new” evidence submitted by
   7 Ms. Trenda moves the needle with respect to Javo’s request for injunctive relief.
   8            First, Ms. Trenda deceptively references the USPTO’s recent publications of
   9 U.S. Patent Application Nos. 16/460,847 and 16/520,230 in support of Javo’s argument
  10 of alleged ongoing irreparable harm. But, Ms. Trenda disingenuously omits the fact
  11 that these applications were originally filed by CEV prior to this lawsuit as a
  12 continuation and a divisional, respectively, of CEV’s original patent applications that
  13 published on September 22, 2016, and share the same underlying written descriptions
  14 and figure sets. In other words, not only would an injunction against CEV be
  15 ineffective at stopping the USPTO’s publication of those applications, but nothing new
  16 was disclosed by those applications, and thus, their publication is not at all relevant to
  17 Javo’s meritless argument of continuing irreparable harm.
  18            Second, evidence of CEV’s correspondence with the USPTO in which it
  19 continues to distinguish its patent applications from technology disclosed in the Sivetz
  20 prior art reference is entirely consistent with the fact that the technology claimed by
  21 CEV’s patents is fundamentally different from the extraction process that Javo alleges
  22 to be a trade secret. Nothing in CEV’s USPTO correspondence contradicts this fact.
  23 Indeed, this correspondence provides further support for CEV’s position, not Javo’s.
  24            Third, Ms. Trenda provides out-of-context public statements made by Mr. Corey
  25 in 2001 and 2003 about Javo’s and its predecessor companies’ “research and
  26 development” efforts and “proprietary technology” as purported evidence that, as of
  27 2011, Javo maintained its extraction process that is the subject of this litigation as a
  28 trade secret. However, nowhere does Ms. Trenda attempt to explain or link the subject

                                                 -4-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1           SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1923 Page 6 of 7




   1 matter of these nearly 20 year old statements with the specific extraction process steps
   2 that Javo now alleges to be a trade secret or that Javo alleges to have been
   3 misappropriated by CEV. Nor do these statements change the fact that those process
   4 steps had been in the public domain for years, and are fundamentally different from
   5 CEV’s patented extraction process.
   6            Fourth, Ms. Trenda relies on an inadmissible screen shot of Sheppard Mullin’s
   7 website in support of its allegation that CEV is “targeting the lucrative cannabis
   8 industry.” Defendants object and the Court should exclude the screen shot because it
   9 is hearsay and not relevant. Importantly, Javo fails to provide any evidence that its
  10 extraction process would even be effective on cannabis, nor can it explain how such
  11 evidence would support its allegation of irreparable harm.
  12            In sum, Javo’s “new” evidence fails to satisfy Javo’s high burden of attaining a
  13 preliminary injunction. Indeed, Javo never disputes, and its own corporate witness
  14 confirms, that, not only were the individual steps of Javo’s process a matter of public
  15 record well before Corey left Javo and CEV even existed, but the CEV extraction
  16 process disclosed in its patents cannot be the same as Javo’s extraction process because
  17 the parameters are different and the CEV process takes only a fraction of the time to
  18 complete. Javo has further failed to show where and how the CEV patents disclose any
  19 portion of Javo’s process. Thus, Javo is unlikely to win on the merits. Furthermore,
  20 Javo has failed to demonstrate that it would suffer irreparable harm in the absence of
  21 an injunction, whereas such an injunction would essentially put CEV out of business.
  22 III.       CONCLUSION
  23            For the foregoing reasons and those in Defendants’ Opposition, Defendants
  24 respectfully request that the Court deny Javo’s Motion.
  25
  26
  27
  28

                                                   -5-            Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1            SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01859-CAB-WVG Document 55 Filed 01/21/20 PageID.1924 Page 7 of 7




   1 Dated: January 21, 2020
   2                             Respectfully submitted,
   3
                                 SHEPPARD, MULLIN, RICHTER & HAMPTON
   4                             LLP
   5
   6
                                 By                  /s/ John A. Yacovelle
   7                                               JOHN A. YACOVELLE
   8                                                MARISA B. MILLER
                                                    KRISTIN P. HOUSH
   9                                                  JESSE A. SALEN
  10
                                         Attorneys for CALIFORNIA EXTRACTION
  11                                       VENTURES, INC.; STEPHEN COREY
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           -6-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4835-4567-5442.1     SUR-REPLY TO JAVO’S MOTION FOR PRELIMINARY INJUNCTION
